Citation Nr: 9907401	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO rating decision that denied the 
veteran's claim for a rating greater than 10 percent for his 
service-connected right knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has moderate instability of the right knee 
joint.

3.  The veteran's right knee disability is additionally 
manifested by X-ray evidence of degenerative arthritis with 
objective evidence of pain on motion.

4.  The medical scar on the veteran's right knee is tender 
and painful on objective demonstration.


CONCLUSIONS OF LAW

The criteria for a 40 percent evaluation havee been met for 
the veteran's right knee meniscectomy residuals, with 
instability, degenerative arthritis, and surgical scar.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5257, 7804 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was seen 
in an orthopedic clinic following a motorcycle accident in 
February 1977.  He was treated with a right knee cast and 
various exercises.   It was noted that he had experienced a 
relief of symptoms until June 1977 when the symptoms again 
increased.  Such symptoms included pain, giveaway, swelling 
and popping of the right knee.  

In June 1977, the veteran was hospitalized with a torn right 
medial meniscus.  A right medial meniscectomy of the 
posterior horn was performed.  Following surgery, the veteran 
was found to have full range of motion in the knee.  He was 
discharged to limited duty in July 1977.

In September 1977, the veteran filed a claim of service 
connection for a right knee disability.

In a May 1978 rating decision, the RO granted service 
connection for post operative right knee meniscectomy and 
assigned a 10 percent evaluation.

On file is a May 1993 treatment record which shows that the 
veteran had been doing well overall since the 1977 knee 
injury, but noted achiness in the right knee with weather 
changes and occasional episodes of instability.  It was noted 
that there was no true locking or effusion.  It was also 
noted that ambulation was unlimited and that "[i]nstability 
not clinical problem."  Findings revealed right knee with 
quad atrophy, well healed medial meniscectomy scar, full 
range of motion and no joint line tenderness.  X-ray findings 
revealed early medial joint line narrowing.  An impression 
was given of early medial compartment narrowing secondary to 
medial meniscectomy.

In August 1993, the veteran filed a claim for an increased 
evaluation for his right knee disability.

At a VA examination in September 1993, the veteran complained 
of daily pain in the knee which had worsened in the previous 
six months.  He also complained of continued swelling and 
problems with weather changes and in utilizing steps.  He 
complained further of his knee giving out with falls and 
locking.  He said that he took Motrin three to four times a 
day.  He also reported that he worked full time as a shipper 
at a department store and was on his feet most of the day.  
On examination the veteran walked with a obvious right limp.  
Findings revealed periarticular fullness and tenderness, 
patellofemoral crepitation and grating more in the right than 
left knee, and no atrophy in the calf.  However, the right 
thigh was actually 1/2 inch larger than the left both visually 
and with measurement.  Also noted was a 2 1/2 inch medial scar 
that was tender. There was numbness about the surgical scar 
in the knee anteriorly, and geovarium bilaterally.  Range of 
motion studies of the right knee revealed flexion lacking 10 
degrees and full extension.  The veteran was diagnosed as 
having status post surgery right knee with post traumatic 
arthrosis, patellofemoral arthritis right knee with bursitis, 
rule out popliteal cyst right knee and right hip disease due 
to right knee symptoms.  

An X-ray was taken of the right knee in October 1993 and 
revealed a normal study.

In June 1994, the RO denied an evaluation greater than 10 
percent for the veteran's service-connected right knee 
disability.

In his July 1994 notice of disagreement, the veteran said 
that his right knee disability was "progressively 
deteriorating" and had a "poor prognosis"  He also said 
that VA had issued him a cane in order to assist him in 
walking.

In an August 1994 private medical report, a physician noted 
the veteran's right knee problems consisting of infrapatellar 
tendinitis, lax anterior cruciate and medial compartment 
abnormality, probably with a tear of the retained horn of the 
posterior medial meniscus.  The physician stated that the 
veteran would benefit from a very controlled exercise program 
as well as from arthroscopic surgery.

VA treatment notes on file in 1994 reflect the veteran's 
request for prescription renewals due to right knee pain.

At a VA orthopedic examination in February 1995, the veteran 
complained of right knee swelling, locking, and giving way 
with falls, and increased symptoms with negotiating steps.  
He said that he had been using a cane since August 1994.  
Findings revealed that the veteran ambulated with a right 
limp as well as with a cane.  A three and a half inch medial 
scar was noted on the right knee which was tender and some 
atrophy.  There was mild genuvarum and general tenderness 
about the entire knee.  There was no swelling, erythema or 
effusion.  There was restricted motion of the right knee from 
0 to 135 degrees with some patellofemoral crepitation.  
Stability could not be ascertained because the veteran 
guarded the knee on examination.  There was also one half 
inch atrophy of the right thigh and calf.  The veteran was 
diagnosed as having patellofemoral arthrosis right knee with 
arteriofibrosis status post degenerative joint disease.

An X-ray was taken of the right knee in February 1995 and 
revealed mild degenerative joint disease.

At a hearing at the RO in February 1995, the veteran 
testified that things were fine with his right knee up until 
a couple of years earlier when he noticed problems.  These 
problems included his knee collapsing, locking and swelling, 
and an inability to bend the leg.  He said that the scar on 
his knee was very tender.  He said that his job required a 
lot of walking on a concrete floor and lifting heavy 
garments, but that he was at a point where he couldn't trust 
his knee anymore.  He said that the weight was just too much 
to lift and it aggravated his leg.  The veteran's 
representative said that the veteran had limitation of motion 
of his right leg and that diagnostic codes related to 
limitation of motion should be applied to his disability.

In March 1995, the veteran underwent a VA peripheral nerve 
examination and complained of pain from his foot up to his 
hip.  He said that he was unable to stand for a long period 
of time without pain.  He said that his problem exacerbated 
two to three years earlier.  He complained of swelling, 
locking and constant pain.  He also said that he was working 
at a sedentary job for a department store.  He complained of 
numbness over the right knee across the face of the scar and 
a lost sense of feeling around the knee.  He said further 
that he was given a prescription for a knee brace, but had 
not received it yet.  On examination the veteran was noted to 
have a scar approximately three inches long along the medial 
aspect of the right knee with hyperalgesia on the right about 
the area surrounding the scar and hypalgesia right over the 
scar.  His knee was found to be more sensitive to pin prick, 
but not to pressure, and he had diminished pin prick in the 
extremity distally.  The examiner noted that "in spite of 
pain and the sensory changes, [the veteran] had normal 
strength."  The veteran was unable to sustain squatting for 
prolonged periods and had an otherwise unremarkable 
neurological examination.  The examiner stated that the 
veteran suffered from chronic pain and joint instability at 
the right knee, and had limping secondary to pain and give-
way weakness.

According to a July 1995 VA treatment record, the veteran was 
status post medial meniscectomy with mild right knee pain 
secondary to degenerative joint disease.  Range of motion was 
0 to 120 degrees.  

An August 1995 VA treatment record reflects degenerative 
joint disease with symptoms of meniscal remnant.

VA medical records dated in January 1996 reflect the 
veteran's complaints of pain and weakness in the right knee 
and thigh, and note that he had a right knee brace and limp 
secondary to patellofemoral arthrosis/fibrosis.  A diagnosis 
of degenerative joint disease was given.

At a VA examination for the veteran's back in September 1996, 
the veteran was noted to have increased pinprick about the 
area of the scar on his knee secondary to his original 
injury.

In a September 1996 rating decision, the RO confirmed the 
veteran's 10 percent evaluation for his service-connected 
right knee disability.

At a hearing before a traveling member of the Board in May 
1998, the veteran testified that over the years he has 
experienced severe pain, collapsing and locking of his leg, 
as well as a loss of feeling in the leg.  He said that he 
experienced swelling associated with weather changes and 
moving around.  He said that he experienced flare-ups.  He 
said that he had been using a cane for approximately five 
years.  He said that on occasion his leg gave out causing him 
to fall.  He said that VA prescribed two braces for him one 
of which was to help him ambulate.


II.  Legal Analysis

The veteran's claim for an increased evaluation for his right 
knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), meaning not inherently implausible.  
Relevant evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right knee disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
rating higher than 10 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased rating; only 
findings sufficiently characteristic of the degree of 
functional impairment must be shown.  38 C.F.R. § 4.21.

It is clear from the evidence that the veteran experienced an 
increase in right knee symptomatology in the early 1990s.  
This is so based on the veteran's statements and testimony 
that his knee symptomatology worsened at this time.  Such 
symptomatology included the veteran's right knee giving way 
and locking, and increased right knee pain.  It was also 
during this time, in 1993, that the veteran filed a claim for 
an increased evaluation and sought medical attention for his 
right knee for the first time in many years.  

The veteran is currently diagnosed under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5259 (1998).  Under this code, a 10 
percent evaluation is warranted for cartilage, semilunar, 
removal of, symptomatic.  This is the only evaluation 
warranted under DC 5259 and is thus the maximum allowable 
rating for this code.  On August 14, 1998, the Office of 
General Counsel issued General Counsel Precedent Opinion 
(VAOPGPREC 9-98) stating that § 4.40 and § 4.45 should also 
be considered under DC 5259 for limitation of motion.  This 
is so in light of possible complications that could produce 
loss of motion.  VAOPGPREC 9-98.  With this being said, there 
is no evidence of complications stemming from the medial 
meniscectomy in 1977 that produced loss of motion.  In fact, 
the veteran was noted to have had full range of motion 
following the 1977 surgery.  Consequently, a higher than 10 
percent evaluation under DC 5259 is not warranted.

The veteran's right knee disability should also be considered 
under DC 5257 for other knee impairment.  Under this code, a 
10 percent evaluation is warranted for recurrent subluxation 
or lateral instability that is slight, a 20 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability that is moderate, and a 30 percent evaluation is 
warranted when it is severe. 

In this regard, it was noted by the examiner in March 1995 
that the veteran had joint instability at the right knee.  
Although the examiner did not describe the degree of severity 
of the instability, i.e., slight, moderate or severe, the 
veteran testified in 1998 that his leg gave out on him 
causing him to fall on his face and that these incidents had 
become a normal occurrence.  He gave examples of such falls 
occurring both at work and at home.  He also said that he 
required the use of a leg brace to aid him in ambulation.

The above-noted finding of right knee instability, along with 
the veteran's statements that his right knee gives way on him 
a normal basis and results in falls, places the disability 
somewhere between a slight and moderate degree of severity 
for instability.  However, the veteran's right knee 
disability more nearly approximates the criteria of a 
moderate degree of instability.  Consequently, under the 
provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 the 
veteran is entitled to a 20 percent evaluation under DC 5257.  
Putting the benefit of the doubt doctrine aside for a moment, 
the fact that the evidence places the veteran's right knee 
instability somewhere between a slight and moderate degree of 
disability negates a higher than 20 percent evaluation.  In 
other words, the evidence does not meet the criteria for a 30 
percent evaluation under DC 5257 for severe instability.

Because DC 5257 is not predicated on limitation of motion, 
consideration of sections 4.40 and 4.45 do not apply to this 
code.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); VAOPGPREC 
9-98.  

It is noted on a May 1993 VA treatment record that the 
veteran had early medial compartment narrowing secondary to 
medial meniscectomy.  Later in February 1995, an X-ray was 
taken of the veteran's right knee revealing mild degenerative 
joint disease.  Also in February 1995, the veteran was 
diagnosed as having status post degenerative joint disease.  
More recently, in August 1995, the veteran was diagnosed as 
having degenerative joint disease of the right knee with 
symptoms of meniscal remnant.  This evidence is sufficient to 
establish that the veteran developed degenerative arthritis 
as a result of his service-connected post operative right 
medial meniscectomy thus requiring consideration of a 
separate rating for degenerative arthritis.  See VAOPGPREC 
23-97.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when a 
knee disorder is rated under DC 5257 for instability, as in 
this case, the veteran must meet the criteria for a 0 percent 
rating under either DC 5260 (limitation of flexion) or 5261 
(limitation of extension) in order to be entitled to a 
separate rating for arthritis.  VAOPGPREC 9-98.

Under DC 5260, a 0 percent evaluation is warranted for 
flexion limited to 60 degrees, a 10 percent evaluation is 
warranted for flexion limited to 45 degrees, a 20 percent 
evaluation is warranted for flexion limited to 30 degrees and 
a 30 percent evaluation is warranted for flexion limited to 
15 degrees.

Under DC 5261, a 0 percent evaluation is warranted for 
extension limited to 5 degrees, a 10 percent evaluation for 
extension limited to 10 degrees, a 20 percent evaluation for 
extension limited to 15 degrees and a 30 percent evaluation 
for extension limited to 20 degrees. 

Findings from a VA examination in February 1995 reveal that 
the veteran had restricted range of motion in the right knee 
of 0 degrees (extension) to 135 degrees (flexion).  See 
38 C.F.R. § 4.71, Plate II.  Although a subsequent VA 
treatment record in July 1995 reflects a range of motion of 0 
to 120 degrees, none of these findings meet the criteria for 
a 0 percent evaluation under either diagnostic code 5260 or 
5261.  In regard to extension, the veteran's 0 degree 
measurement represents normal motion and falls short of a 
noncompensable evaluation which requires extension limited to 
5 degrees.  For flexion, the veteran's 120 degree measurement 
falls far short of the required 60 degree limitation for a 
noncompensable evaluation.  Because the veteran does not at 
least meet the criteria for a noncompensable evaluation under 
DC 5260 or 5261, he is not entitled to a separate rating for 
arthritis under these codes.  

However, a separate rating may be warranted for arthritis 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VA OPGPREC 9-98.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  The evidence is clear 
in establishing that the veteran experiences pain due to his 
right knee disability, including on motion.  The examiner in 
March 1995 stated that the veteran suffered from chronic pain 
of the right knee and limped secondary to pain, and give-way 
weakness. The veteran has described this pain as being 
constant.  In regard to his job as a systems specialist, the 
veteran testified in 1998 that he had difficulty moving 
between different computer stations at work and that the 
floors at work were concrete.  He also said that he had to 
climb stairs to the third floor.  Notations of pain are also 
replete in the VA treatment records from 1993 to 1996.  In 
light of the foregoing, the veteran is entitled to a 10 
percent evaluation due to some limitation of motion caused by 
arthritis and pain.  38 C.F.R. §§ 4.59, 5003, 5010.  

The veteran contends that he is entitled to an additional 
rating for the scar on his right knee resulting from the 
medial meniscectomy performed in 1977.  In this regard, he 
asserts that the scar is tender and that he experiences 
numbness across the face of the scar.   

Under 38 C.F.R. § 4.118, DC 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.

At the VA examination in February 1995, the veteran's right 
knee medial scar was found to be tender with some atrophy.  
At the March 1995 examination, hyperalgesia (abnormally 
increased pain sense, Dorland's Illustrated Medical 
Dictionary 791 (28th ed. 1994)) was noted on the right about 
the area surrounding the scar, and hypalgesia (decreased pain 
sense, Dorland's Illustrated Medical Dictionary 790 (28th ed. 
1994)) was noted right over the scar.  This evidence of scar 
tenderness and pain in the area of the scar as well as 
decreased pain sensation over the scar is sufficient to meet 
the criteria for a 10 percent evaluation for the right knee 
medial scar.  § 4.21.  Consequently, the veteran is entitled 
to a separate 10 percent evaluation.  

This 10 percent evaluation under DC 7804 does not violate the 
rule against pyramiding in assessing the veteran's right knee 
disability since his scar symptomatology is separate and 
distinct from symptoms of knee instability and painful motion 
due to arthritis.  38 C.F.R. § 4.14 (1998); Esteban v. Brown, 
6 Vet. App. 259 (1994).

Taking into account all the manifestations of the veteran's 
right knee disability, including instability, arthritis, and 
a tender scar, a 40 percent rating is warranted for 


ORDER

A 40 percent rating is granted for residuals of right knee 
meniscectomy, with instability, degenerative arthritis, and 
surgical scar.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


